          Case 4:19-cr-06063-SMJ   ECF No. 43   filed 11/15/19   PageID.108 Page 1 of 3




 1   Adam R. Pechtel / WSBA #43743
     Pechtel Law PLLC
 2   21 N Cascade St
     Kennewick, WA 99336
 3   Telephone: (509) 586-3091

 4   Attorney for Defendant

 5

 6

 7                           United States District Court
                            Eastern District of Washington
 8                          Before the Hon. Mary J. Dimke

 9   United States of America,
                                     Plaintiff, No. 4:19-CR-06063-SMJ
10
     v.                                         Motion to Expedite Hearing on
11                                              Defendant’s Motion to Continue
     Monica Pesina,                             Detention Hearing
12                                 Defendant.
                                                November 15, 2019 at 6:00 PM
13                                              Without oral argument

14        Defendant asks the court to expedite the hearing of Defendant’s

15   Motion to Continue the Detention Hearing, ECF No. 42. This

16   motion to expedite comes before the court pursuant to LR

17   7.1(h)(2)(C), which states:

18           …To seek an expedited hearing on a time sensitive matter,
             the moving party must file a motion to expedite which: 1)
19           demonstrates good cause; 2) states the position of the
             opposing pro se party or counsel; and 3) sets a date of
20


     Motion to Expedite - 1
      Case 4:19-cr-06063-SMJ   ECF No. 43   filed 11/15/19   PageID.109 Page 2 of 3




 1        hearing that is not less than 7 days after the motion's
          filing.
 2
       Good cause exists to grant this motion to expedite because
 3
     Defendant’s motion to continue would not be heard until ten days
 4
     after the detention hearing.
 5
       The date of hearing for this motion is today, as instructed by
 6
     Magistrate Judge Dimke’s clerk.
 7
       Stephanie Van Marter, the Assistant United States Attorney
 8
     representing the Government, does not object to expediting
 9
     consideration of this motion.
10

11

12
     Dated: November 15, 2019               Respectfully Submitted,
13
                                            s/Adam R. Pechtel
14                                          Adam R. Pechtel/ WSBA #43743
                                            Attorney for Defendant
15                                          Pechtel Law PLLC
                                            21 N Cascade St
16                                          Kennewick, WA 99336
                                            Telephone: (509) 586-3091
17                                          Email: adam@pechtellaw.com

18

19

20


     Motion to Expedite - 2
      Case 4:19-cr-06063-SMJ    ECF No. 43    filed 11/15/19   PageID.110 Page 3 of 3




 1                             SERVICE CERTIFICATE

 2   I certify that November 15, 2019, I electronically filed the foregoing

 3   with the District Court Clerk using the CM/ECF System, which will

 4   send notification of such filing to the following:

 5

 6   Stephanie Van Marter, Attorney for Plaintiff

 7

 8                                           s/Adam R. Pechtel
                                             Adam R. Pechtel/ WSBA #43743
 9                                           Attorney for Defendant
                                             Pechtel Law PLLC
10                                           21 N Cascade St
                                             Kennewick, WA 99336
11                                           Telephone: (509) 586-3091
                                             Email: adam@pechtellaw.com
12

13

14

15

16

17

18

19

20


     Motion to Expedite - 3
